 1   WINDTBERG & ZDANCEWICZ, PLC
     Post Office Box 51826
 2   Phoenix, Arizona 85076
     Phone: (480) 584-5660
 3   Fax: (480) 584-5958
 4   courtdocs@wzfirm.com
     Michael Zdancewicz - 12426
 5   Attorneys for Capital One Auto Finance, a
     division of Capital One, N.A.
 6
 7                             UNITED STATES BANKRUPTCY COURT

 8                                        DISTRICT OF ARIZONA

 9   In re:                                              Chapter 7 Proceeding

10   Heath Michael Gettleman,                            No. 2:20-bk-04883-DPC
11                   Debtor.                             MOTION FOR RELIEF FROM THE
12                                                       AUTOMATIC STAY

13   Capital One Auto Finance, a division of Capital Property Description:
     One, N.A.,                                      2010 Chevrolet Equinox
14                                                   VIN 2CNALBEW2A6339786
                  Movant,                            (hereafter the “Collateral”)
15   v.
16
     Heath Michael Gettleman,
17
                     Respondent.
18
19            Capital One Auto Finance, a division of Capital One, N.A. (hereafter the “Movant” or

20   “Creditor”) is a creditor possessing a lien upon property more particularly described below.

21   Movant contends it is entitled relief from the automatic stay because the contract secured by the

22   Collateral is in default. Relief is requested under 11 U.S.C. §362(d)(1) and (d)(2) and (h)(1).

23   Movant requests the court to find:

24            a.    That cause exists to terminate the automatic stay;

25            b.    If the Court declines to lift the stay immediately, adequate protection payments be

26            made pursuant to Bankruptcy Code § 361;


Case00408244-4
     2:20-bk-04883-DPC         Doc 22 Filed 10/14/20
                                            -1-       Entered 10/14/20 15:23:09            Desc
                               Main Document    Page 1 of 17
 1
            c.       Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
 2
            stay the effectiveness of any Order is appropriate;
 3
            d.       That any Order lifting the stay will be binding in the event this matter is converted
 4
            to another proceeding under the Bankruptcy Code; and,
 5
            e.       That Movant may file an amended proof of claim for any deficiency balance within
 6
            thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is
 7
            later.
 8
            The following Memorandum of Points and Authorities support this Motion.
 9
                             MEMORANDUM OF POINTS AND AUTHORITIES
10
            1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(G)
11
     and 11 U.S.C. § 362.
12
            2.       Heath Michael Gettleman (the “Debtor”) executed and delivered to Creditor a
13
     contract (hereafter the “Contract”).
14
            3.       Repayment of all amounts due on the Contract is secured with the following
15
     described collateral:
16                           2010 Chevrolet Equinox VIN 2CNALBEW2A6339786

17                                 (hereafter referred to as the "Collateral")

18          4.       Exhibit 1 is a true and correct copy of the Contract and it is incorporated herein by

19   reference.

20          5.       The Creditor’s lien on the Collateral is properly perfected. See Exhibit 2: Records

21   from the Arizona Department of Transportation, Motor Vehicle Division reflecting Creditor’s lien.

22          6.       Movant is the owner and holder of the Contract and the documents securing

23   repayment of all amounts due.

24          7.       Payments have not been made pursuant to the terms of the Contract and the failure

25   to make timely payments prejudices Creditor.

26

Case00408244-4
     2:20-bk-04883-DPC           Doc 22 Filed 10/14/20
                                              -2-       Entered 10/14/20 15:23:09             Desc
                                 Main Document    Page 2 of 17
 1
             8.        Payments are due under the Contract for the month of June 2020 and for each
 2
     month thereafter.
 3
             9.        There is little or no equity in the Collateral.
 4
             10.       The amount of the debt as of the Petition date was $10,233.91.
 5
             11.       The Kelley Blue Book (“KBB”) values the Collateral at $7,349.00. See Exhibit 3:
 6
     Valuation Evidence.
 7
             12.       Movant is entitled to relief from the Automatic Stay for cause.
 8
             13.       Movant further request the Court waive the provisions of Bankruptcy Rule
 9
     4001(a)(3), which would stay the order for relief until the expiration of 14 days after the entry of
10
     the order.
11
             14.       Movant requests proof of insurance be provided. If proof of insurance is not
12
     provided, Movant asserts as an additional ground for stay relief, the failure to provide insurance on
13
     the Collateral.
14
             15.       A copy of the proposed form of order is attached.
15
                                                LEGAL ANALYSIS
16
             Pursuant to Bankruptcy Code § 362(d)(1) relief from the automatic stay shall be granted
17
     “for cause,” including, without limitation, lack of adequate protection. See, 11 U.S.C. §362(d)(1).
18
     In addition, a party with an interest in property is entitled to relief from the automatic stay if: (i) the
19
     debtor lacks equity in the property, and (ii) the property is not necessary for an effective
20
     reorganization that is in prospect. See, 11 U.S.C. § 362(d)(2); United Sav. Ass’n of Texas v.
21
     Timbers of Inwood Forest Assoc., Ltd., 484 U.S. 365, 108 S. Ct. 626, 98 L.Ed.2d 740 (1988).
22
                                             REQUEST FOR RELIEF
23
             For the reasons set forth above, Movant respectfully requests the following:
24
             A.        That cause exists to terminate the automatic stay;
25
             B.        If the Court declines to lift the stay immediately, adequate protection payments be
26
     made pursuant to Bankruptcy Code § 361;

Case00408244-4
     2:20-bk-04883-DPC             Doc 22 Filed 10/14/20
                                                -3-       Entered 10/14/20 15:23:09                Desc
                                   Main Document    Page 3 of 17
 1
            C.      That any Order lifting the stay be binding in the event this matter is converted to
 2
     another proceeding under the Bankruptcy Code; and
 3
            D.      That Movant may file an amended proof of claim for any deficiency balance within
 4
     thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is later.
 5
            Dated: October 14, 2020.
 6
                                                       WINDTBERG & ZDANCEWICZ, PLC
 7
                                                        /s/ Michael Zdancewicz (#012426)
 8
                                                        Michael Zdancewicz
 9                                                      Post Office Box 51826
                                                        Phoenix, Arizona 85076
10                                                      Attorneys for Capital One Auto Finance, a
                                                        division of Capital One, N.A.
11
                                              Certificate of Service
12
13          I certify that on October 14, 2020, a true and correct copy of the above and foregoing was
     served upon the following parties via electronic means as listed on the Court’s ECF noticing
14   system, if available, otherwise by regular first-class mail:
15   Anthony H. Mason                                   Charles M. Leftwich, Jr.
     P.O. Box 27028                                     Law Counsel, LLC
16
     Tempe, AZ 85285                                    2601 North 3rd Street, Suite 305
17                                                      Phoenix AZ 85004

18   Heath Michael Gettleman
     812 East State Avenue
19   Phoenix, AZ 85020
20
21                                          /s/ Michael Zdancewicz

22
23
24
25
26

Case00408244-4
     2:20-bk-04883-DPC          Doc 22 Filed 10/14/20
                                             -4-       Entered 10/14/20 15:23:09                 Desc
                                Main Document    Page 4 of 17
                             Exhibit 1




Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document    Page 5 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document    Page 6 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document    Page 7 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document    Page 8 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document    Page 9 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document   Page 10 of 17
                                  Exhibit 2




Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document   Page 11 of 17
                                 Exhibit 3




Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document   Page 12 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document   Page 13 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document   Page 14 of 17
Case 2:20-bk-04883-DPC   Doc 22 Filed 10/14/20 Entered 10/14/20 15:23:09   Desc
                         Main Document   Page 15 of 17
 1
 2
 3
 4
 5
                               UNITED STATES BANKRUPTCY COURT
 6
                                        DISTRICT OF ARIZONA
 7
     In re:                                              Chapter 7 Proceeding
 8
 9   Heath Michael Gettleman,                            No. 2:20-bk-04883-DPC

10                   Debtor.                             [PROPOSED]

11                                                   ORDER GRANTING MOTION FOR
     Capital One Auto Finance, a division of Capital
                                                     RELIEF FROM THE AUTOMATIC
12   One, N.A.,
                                                     STAY
13                   Movant,
                                                         Property Description:
     v.
14                                                       2010 Chevrolet Equinox
                                                         VIN 2CNALBEW2A6339786
15   Heath Michael Gettleman,

16                   Respondent.

17
              Pursuant to the Motion for Relief from the Automatic Stay (the “Motion”) filed by
18
     Capital One Auto Finance, a division of Capital One, N.A. (the “Creditor” or “Movant”)
19
     relating to the Collateral described as 2010 Chevrolet Equinox VIN 2CNALBEW2A6339786
20
     (hereafter the “Collateral”) having been duly noticed and there being no objection:
21
              IT IS ORDERED terminating the automatic stay as to the Collateral.
22
              IT IS FURTHER ORDERED that all stays, including without limitation, confirmation
23
     orders, injunctions, restraining orders, and the automatic stays provided by 11 U.S.C. § 362 and §
24
     524, be vacated with respect to the Collateral, or modified to permit Creditor or its successors and
25
     assigns, agents, attorneys, employees and such other persons as the Court shall deem appropriate to
26

Case00408244-4
     2:20-bk-04883-DPC         Doc 22 Filed 10/14/20
                                             -1-       Entered 10/14/20 15:23:09             Desc
                               Main Document     Page 16 of 17
 1
     take any and all lawful actions to enforce its valid legal remedies with regard to the Collateral
 2
     under the subject Contract, and non-bankruptcy law, including without limitation the rights (to
 3
     declare all sums to be immediately due and payable) and to obtain possession of the Collateral
 4
     through any lawful action.
 5
            IT IS FURTHER ORDERED this Order is binding in the event this matter is converted to
 6
     another proceeding under the Bankruptcy Code.
 7
            IT IS FURTHER ORDERED Movant may file an amended proof of claim for any
 8
     deficiency balance within thirty (30) days of disposition of the Collateral, or by the claims bar date,
 9
     whichever is later.
10
                                      SIGNED AND DATED ABOVE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case00408244-4
     2:20-bk-04883-DPC         Doc 22 Filed 10/14/20
                                             -2-       Entered 10/14/20 15:23:09                Desc
                               Main Document     Page 17 of 17
